     John Hastings
 1   PO Box 5502
     Frisco, TX 75035
 2   602.345.1525
     jaces@sldp.net
 3
                                 UNITED STATES DISTRICT COURT
 4
                            IN AND FOR THE DISTRICT OF ARIZONA
 5

 6
     John Hastings      (Plaintiff),        |     Case #:   2:19-cv-00132 GMS
 7
     VS.                                    |     PLAINTIFF’S RESPONSE TO
 8
     Maricopa County Superior               |     DEFENDANTS’ MOTION TO DISMISS
 9
     Court, ET AL. (Defendants).            |     (Honorable G. Murry Snow)
10
     ____________________________________|________________________________________
11

12
     Plaintiff asks for leniency in this matter as he is not an attorney licensed
13
     to practice law in the state of     Arizona or in the Federal Court system.
14

15
     Plaintiff requests that this court strike the Defendants’ motion to dismiss
16
     in its entirety or, in lieu, strike the exhibit the Defendants filed with the
17
     court alleged to contain an email from the Plaintiff to the Defendants.       Such
18
     email was marked “confidential” (pages 3 & 5 of defendants “Exhibit A”) by
19
     both attorney for the Defendants and by Plaintiff and Plaintiff believed it
20
     was a settlement communication which, by the rules, is prima facie
21
     confidential.   Attorneys for Defendants remained completely silent/ignorant
22
     when questioned about this after they filed their motion to dismiss.
23

24
     Defendants argue judicial immunity and Rooker-Feldman doctrine as a reason to
25
     dismiss the instant case.    Those reasons are invalid for the following
26
     reasons as shown below:
27

28
 1   Because the instant case deals with the Defendants reckless disregard for

 2   federal law, plaintiff’s US Constitutional rights, and SCOTUS precedent, the

 3   federal court certainly does have subject-matter jurisdiction.    Because the

 4   case has been filed in Phoenix, Arizona - convenient for both defendants as

 5   that is where they are domiciled, yet an inconvenient approximately 1,100

 6   miles from plaintiff, this court has personal jurisdiction over the

 7   defendants as well.

 8

 9   Simply put, the Rooker-Feldman doctrine does not bar Hastings suit.     Many

10   legal scholars have even declared the Rooker-Feldman doctrine to be dead.

11   Irregardless, said doctrine only appears to apply to cases seeking the

12   overturn of a state-court judgment.    There is no state-court judgment in this

13   matter.   Had there been a state-court judgment, the instant case would have

14   never been filed as Plaintiff would have the default judgment that he is

15   entitled to in the state-court case.

16

17   Lindsay Abramson may enjoy immunity from personal financial liability

18   stemming from her role as a commissioner but she certainly does not enjoy

19   absolute supreme court justice status as her rulings can be overturned (and

20   are on a daily basis).   And how else to overturn a bad ruling which flies in

21   the face of both federal law enacted by congress and supreme court precedent

22   than to bring the matter to a federal court?

23

24   Maricopa County Superior Court is only a defendant due to the possibility

25   that Plaintiff could obtain an order requiring Defendant Abramson to reverse

26   her flawed ruling and she could have resigned or been transferred by then and

27   also they are potentially liable as her employer under the respondeat

28   superior doctrine.    No funds are being sought from Maricopa County Superior
 1   Court in this matter and they are only included to ensure Plaintiffs time is

 2   not wasted in the event Defendant Abramson is unable to comply with any

 3   potential future court order(s).   No funds are being sought from Defendant

 4   Abramson either.

 5

 6   In filing of his complaint, Plaintiff complied with Federal Rule of Civil

 7   Procedure 8(a)(2) which generally requires only a plausible “short and plain”

 8   statement of the plaintiff’s claims, not an exposition of his legal argument.

 9

10   The defendants have also violated plaintiff’s Fourteenth Amendment right to

11   due process by refusing to comply with federal law and SCOTUS precedent.      The

12   defendants are protecting the party Plaintiff originally sued.

13

14   Per District of Columbia Court of Appeals v. Feldman, a statute or rule

15   governing the decision may be challenged in a federal action.    460 U. S. 462,

16   at 487.   This seems to apply to the instant case.   If the Defendants were

17   100% justified in their decision against Plaintiff, then the justification is

18   incongruent with federal law and, therefore, must be allowed to proceed as

19   opposed to dismissed.

20

21   In addition, SCOTUS appears to have only applied the Rooker-Feldman doctrine

22   twice; once in each case respectively.

23

24   This matter is really quite simple.   Hastings filed a case against a

25   defendant in federal court when he resided in Nevada.    Nevada found that it

26   was, perhaps, not the best venue and transferred it to California while

27   Hastings was moving to Texas.   So Hastings re-filed in state court in Arizona.

28
 1   Federal law1 and SCOTUS2 precedent both allow Hastings to obtain default

 2   judgment without being interfered by an affirmative defense of Statute of

 3   Limitations, especially one which the Defendant in the state case did not

 4   raise - despite his having graduated from law school.                       It is likely also

 5   quite inappropriate for the court to be entering defenses on behalf of

 6   defendants that could clearly not care any less about the outcome(s) pending

 7   before it, as is the case in the state case.

 8

 9   WHEREFORE, Plaintiff prays for two orders:

10

11   1.       Denying the Defendant’s motion to dismiss, and;

12   2.       Declaring the Plaintiff’s case tolled while it was in the federal court

13   system, and;

14   3.       Ordering the Maricopa County Superior Court to enter default against

15   the defendant in the other case due to his failure to answer/defend, and

16   either;

17   4.       Ordering Maricopa County Superior Court to have a different judicial

18   officer (other than Defendant Abramson) that has the full authority by law to

19

20
     1   Under 28 U.S.C. § 1367, federal courts may exercise supplemental jurisdiction over state law
21
     claims that arise from the same case or controversy presented in the federal lawsuit. If the federal
22
     court later dismisses the federal claims that independently qualify for federal jurisdiction, however,
23
     then the court will also ordinarily dismiss the state claims that it had supplemental jurisdiction over as
24
     well. As such, 28 U.S.C. § 1367(d) contains a tolling mechanism providing that the “period of
25
     limitations for” refiling a dismissed state claim in state court “shall be tolled while the claim is pending
26
     [in federal court] and for a period of 30 days after it is dismissed unless State law provides for a
27
     longer tolling period.” The Artis opinion dictates how this tolling mechanism operates.
28
     2   Artis. V. District of Columbia.        583 U.S. ____ (2018)
 1   determine the amount of Hastings damages in the state case and to enter

 2   default judgment accordingly, and/or;

 3   4.    Ordering Lindsey Abramson to reverse her flawed “finding” of lapsed

 4   statute of limitations and ordering her to recuse herself from the

 5   determination of Hastings damages in the state case.

 6

 7   RESPECTFULLY SUBMITTED this 23 day of March, 2019.

 8

 9   /s/John Hastings

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
